Citation Nr: 0314646	
Decision Date: 07/03/03    Archive Date: 07/10/03

DOCKET NO.  97-03 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC




THE ISSUES

1.  Entitlement to service connection for claimed left knee 
arthritis.  

2.  The propriety of the initial 10 percent evaluation 
assigned for the veteran's service-connected actinic 
keratoses, acne rosacea.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from June 1960 to July 
1991.  

This matter came before the Board of Veterans' Appeals 
(Board) from an October 1995 decision by the RO that 
established service connection for several disabilities and 
denied service connection for others.  

A Notice of Disagreement was received in April 1996.  A 
Statement of the Case was issued in May 1996.  

A Substantive Appeal was received from the veteran in October 
1996, and in it, the veteran specifically indicated that the 
issues he wished to appeal were those listed on the preceding 
page, as well as a claim of service connection for the 
residuals of mumps orchitis.  

In May 1997, the RO established service connection for left 
testicular atrophy as a residual of orchitis, and as such, 
this matter is no longer in appellate status.  

Finally, it is pointed out that because the veteran has 
disagreed with the initial rating assigned for the service-
connected skin disability, the Board has characterized this 
issue as involving the propriety of the initial evaluations 
assigned following the grant of service connection.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  




REMAND

The veteran and his representative contend, in substance, 
that service connection is warranted for left knee arthritis 
and that the service-connected actinic keratoses, acne 
rosacea has been more disabling than evaluated.  

The Veterans Claims Assistance Act of 2000 (hereinafter VCAA 
or the Act), Pub. L. No. 106-475, 114 Stat. 2096 (2000) and 
implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), enacted during the course of this 
appeal that essentially eliminate the well-grounded 
requirement and modify VA's duties to notify and assist 
claimants.  38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002); 
38 C.F.R. § § 3.159(a)-(c) (2002).  

VA must ensure compliance with the notice and duty to assist 
provisions contained in the new law.  This should include 
consideration of whether any additional notification or 
development action is required under the VCAA.  

VA in this regard is required to notify the claimant and the 
claimant's representative, if any, of the evidence necessary 
to complete the application for the benefit sought, as well 
as of its efforts to procure relevant evidence.  

VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a) (West 2002).  

It also is pointed out that a claimant must submit requested 
evidence and information within one year of the date of the 
letter notifying the claimant of the required evidence and 
information.  See 38 U.S.C.A. § 5103(b) (West 2002); see also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir., May 1, 2003).  

Moreover, required development action may include requesting 
information as described in 38 U.S.C.A. § 5106.  

A claim may be decided without providing such assistance only 
when no reasonable possibility exists that such assistance 
will aid in the establishment of entitlement, or the record 
includes medical evidence sufficient to adjudicate the claim.  
See 38 U.S.C.A. § 5103A (West 2002).  

With respect to the evaluation assigned for service-connected 
actinic keratoses, acne rosacea, the Board points out that, 
during the course of this appeal, by regulatory amendment, 
effective on August 30, 2002, changes were made to the 
schedular criteria for evaluating skin disabilities.  See 67 
Fed. Reg. 49590-49599 (July 31, 2002).  

Where the law or regulations governing a claim change while 
the claim is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  

The General Counsel of VA has held that where a law or 
regulation changes during the pendency of a claim for an 
increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran.  

If the revised version of the regulation is more favorable, 
the retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) (West 2002) can be no earlier than the effective 
date of that change.  See VAOPGCPREC 3-2000 (2000); DeSousa 
v. Gober, 10 Vet. App. 461, 467 (1997).  

The most recent dermatology examination took place in October 
2000, and the Board is of the opinion that an updated 
examination should be accomplished prior to further appellate 
review, particularly in light of the change in regulation 
cited hereinabove.  

In readjuducating this initial evaluation claim, it is 
pointed out that, in the case of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts founds, a practice known as "staged" ratings.  
Fenderson, 12 Vet. App. 119 (1999).  

It is also noted that pursuant to the authority granted by 
38 C.F.R. § 19.9(a)(2) (2002) (recently invalidated by United 
States Court of Appeals for the Federal Circuit in the 
Disabled American Veterans decision cited above), the Board 
directed that the veteran be scheduled for a VA orthopedic 
examination, which was accomplished in April 2003.  

A review of the record does not reveal that the veteran 
waived RO consideration of this evidence.  As such, the Board 
is of the opinion that initial review by the agency of 
original jurisdiction is appropriate.  38 U.S.C.A. § 7104; 
38 C.F.R. § 19.9(a)(1); see also Disabled American Veterans, 
Nos. 02-7304, -7305, -7316 (Fed. Cir., May 1, 2003).  

Finally, it is noted that in his November 1996 Substantive 
Appeal, the veteran requested a hearing at the RO before a 
Member of the Board (i.e. a Travel Board hearing).  

It does not appear that any action has been taken on this 
request nor has the request been withdrawn.  Clarification in 
this regard is necessary.  It is pointed out that, as the 
veteran's claims folder is in the jurisdiction of the RO in 
Washington, D.C., a hearing would be held at the offices of 
the Board.  

In view of all of the above, this matter is REMANDED to the 
RO for the following action:

1.  The RO should take appropriate steps 
to contact the veteran and inquire 
whether he still wants a hearing.  Any 
response received should be associated 
with claims folder and will be addressed 
when the claims folder is returned to the 
Board after development and adjudication 
indicated hereinbelow.  

2.  The veteran should be afforded an 
additional VA dermatology examination in 
order to determine the nature and 
severity of the service-connected actinic 
keratoses, acne rosacea.  The claims 
folder should be provided to the examiner 
for review.  All necessary studies should 
be accomplished, and all clinical 
findings should be reported in detail.  
The examiner should specify whether the 
veteran's actinic keratoses, acne 
rosacea, affects 20 to 40 percent of the 
entire body (or more); or 20 to 40 
percent of the exposed areas (or more); 
or whether the disability requires 
intermittent systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs required for a 
total duration of less than six weeks 
during the past twelve-month period.  The 
examiner should also indicate whether the 
disability is manifested by constant 
exudation or itching, extensive lesions, 
or marked disfigurement.  

3.  The RO then should undertake any 
other development it determines is 
required under 38 U.S.C.A. §§ 5102, 5103, 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2002).  

4.  After completion of the foregoing, 
the RO should readjudicate the veteran's 
claims of entitlement to service 
connection for left knee arthritis and 
for an initial evaluation higher than 10 
percent for his service-connected actinic 
keratoses, acne rosacea.  With respect to 
the increased rating claim, the RO should 
consider both the old and new criteria 
for skin disabilities, and the more 
favorable should be assigned, as 
discussed above.  Consideration should 
also be given to the application of 
"staged ratings" as enunciated in 
Fenderson (also noted above).  If the 
benefits sought on appeal are not 
granted, the veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
provided an appropriate opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of appellate 
disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



